962 So.2d 383 (2007)
Keidrick T. HOLLOWAY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-1355.
District Court of Appeal of Florida, Fifth District.
August 3, 2007.
James S. Purdy, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PLEUS, J.
We affirm Holloway's judgment and sentence for manslaughter in all respects except one. We strike the $65 "Criminal Ordinance Program" fee imposed pursuant to section 939.185, Florida Statutes, because that statute took effect after the instant offense was committed. Mitchell v. State, 954 So.2d 1263 (Fla. 5th DCA 2007).
AFFIRMED; FEE STRICKEN.
LAWSON and EVANDER, JJ., concur.